This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2016).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A16-0371

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                              Aaron Bernard Zuckman,
                                    Appellant.

                                Filed January 3, 2017
                                      Affirmed
                                 Rodenberg, Judge

                             Steele County District Court
                               File No. 74-CR-15-985

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Dan McIntosh, Steele County Attorney, Christy M. Hormann, Chief Deputy County
Attorney, Owatonna, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Chang Y. Lau, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Halbrooks, Presiding Judge; Rodenberg, Judge; and

Kirk, Judge.

                       UNPUBLISHED OPINION

RODENBERG, Judge

      Appellant Aaron Bernard Zuckman challenges the district court’s order denying his

motion to withdraw his guilty plea, arguing that it erred because plea withdrawal was
required to correct a manifest injustice. Alternatively, appellant argues that the district

court erred by failing to evaluate his plea-withdrawal motion under the fair-and-just

standard. We affirm.

                                          FACTS

       This case arises from a police chase that ended when appellant used his truck to ram

a squad car being driven by a police officer. The chase began when an officer signaled

appellant to pull over and appellant refused to stop his truck. Appellant then led police on

a nighttime chase through downtown Owatonna, ending when appellant drove into a

Burger King parking lot and the pursuing police partially blocked his exit. Squad car video

shows that appellant then aimed his truck at one of the squad cars, and rammed the squad

car. Police then surrounded appellant’s truck and arrested him.

       The state charged appellant with second-degree assault with a dangerous weapon,

fleeing in a motor vehicle, driving after license revocation, and fourth-degree criminal

damage to property. Appellant agreed to plead guilty to second-degree assault, and agreed

to pay restitution, in exchange for the state dismissing the other three charges.

       At the plea hearing, appellant entered his plea of guilty and testified about the chase.

The district court then asked appellant some follow-up questions:

              THE COURT: And do you remember at some point, basically,
              aiming your vehicle at a patrol car?
              THE DEFENDANT: At one point or another, yes, Your Honor.
              THE COURT: And according to the information in the
              complaint, the officer . . . felt that you actually accelerated
              before you crashed into his squad car?
              THE DEFENDANT: Whether or not that be true, I’m just here,
              I’m willing to accept what I have done wrong, you know. I have
              made choices that—that are, you know, that I regret, that they’re


                                              2
              going to follow me probably for quite a while in my lifetime,
              but, you know, being a man, you know, I have to own up to
              those choices that I made.
              THE COURT: Sure. Sure. Okay. Well, let me ask you just a
              few more questions here. Do you believe that a motor vehicle
              can be used in such a way that it can cause death or great bodily
              harm?
              THE DEFENDANT: Yes, Your Honor.
              THE COURT: And do you agree that if the driver of a motor
              vehicle intentionally strikes another motor vehicle it is likely
              that the occupant of the other vehicle would be worried about
              being injured as a result of that?
              THE DEFENDANT: Yes, Your Honor.
              THE COURT: And so whether or not you accelerated, it was
              your intention to hit the squad car thinking perhaps you could
              still get away at that point?
              THE DEFENDANT: Yes.

       The district court then accepted appellant’s guilty plea to the charge of second-

degree assault.

       Two months after pleading guilty, but before sentencing, appellant moved to

withdraw his guilty plea under Minn. R. Crim. P. 15.05, subds. 1 and 2. The district court

denied appellant’s motion.

       This appeal followed.

                                     DECISION

       Appellant argues that his plea was invalid and that the district court should have

granted his motion to withdraw it under either the manifest-injustice standard or the fair-

and-just standard. Appellant argues that the district court should have allowed the plea

withdrawal under Minn. R. Crim. P. 15.05, subd. 1, because the withdrawal was necessary

to correct a manifest injustice. Alternatively, he argues that the district court abused its




                                             3
discretion in denying his motion to withdraw under Minn. R. Crim. P. 15.05, subd. 2,

because the district court failed to analyze his motion using the fair-and-just standard.

I.       Withdrawal under Minn. R. Crim. P. 15.05, subd. 1

         We first consider appellant’s motion to withdraw his plea under Minn. R. Crim. P.

15.05, subd. 1, as having been invalid, and therefore a manifest injustice. A defendant may

withdraw a guilty plea if he provides proof that “withdrawal is necessary to correct a

manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. “A manifest injustice exists if a

guilty plea is not valid.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

         We review the validity of a guilty plea de novo, and a party seeking to withdraw his

plea has the burden to show his plea was invalid. Id. We are particularly wary of pleas

where “the factual basis is established by asking a defendant only leading questions.” Id.

         A guilty plea is invalid if it is not “accurate, voluntary, and intelligent.” Id.

Appellant argued to the district court, and maintains on appeal, that his plea was invalid

because it was inaccurate.1 “To be accurate, a plea must be established on a proper factual

basis.” Lussier v. State, 821 N.W.2d 581, 588 (Minn. 2012) (quotations omitted). A plea

has a sufficient factual basis when “the record contains a showing that there is credible

evidence available which would support a jury verdict that defendant is guilty of at least as

great a crime as that to which he pled guilty.” State v. Genereux, 272 N.W.2d 33, 34 (Minn.

1978).



1
  In his brief, appellant suggests that his plea may also be invalid because it was not made
intelligently. However, appellant did not advance this argument to the district court, so we
do not consider it. Roby v. State, 547 N.W.2d 354, 357) (Minn. 1996).

                                              4
       The state charged appellant with second-degree assault under the theory that he

drove his truck at the squad car “with intent to cause fear in another of immediate bodily

harm or death.” Minn. Stat. § 609.02, subd. 10(1) (2014). This is a specific-intent crime.

State v. Fleck, 810 N.W.2d 303, 309 (Minn. 2012).             Intent is “generally proved

circumstantially—by drawing inferences from the defendant’s words and actions in light

of the totality of the circumstances.” State v. Cooper, 561 N.W.2d 175, 179 (Minn. 1997).

“Intent can be inferred from the idea that a person intends the natural consequences of his

or her actions.” Nelson v. State, 880 N.W.2d 852, 860 (Minn. 2016) (quotation omitted).

When deciding if the evidence is sufficient to find intent, the district court “must make

certain that facts exist from which the defendant’s guilt of the crime charged can be

reasonably inferred.” Id. at 861 (quotation omitted)2.

       Here the district court established the following facts by questioning appellant:

       (1)    Appellant believed that “if the driver of a motor vehicle intentionally strikes

another motor vehicle it is likely that the occupant of the other vehicle would be worried

about being injured as a result of that”;

       (2)    Appellant aimed his truck at the squad car with the officer in it, intending to

hit the squad car so he could possibly escape; and

       (3)    Appellant actually hit the squad car with his truck.




2
 In Nelson, the Minnesota Supreme Court rejected appellant’s argument that the district
court should apply the Al-Naseer standard of evaluating circumstantial evidence in the
context of a plea withdrawal. Nelson, 880 N.W.2d at 861.

                                             5
       Appellant agreed that intentionally striking a car with his truck would likely cause

fear in an occupant of the car, and agreed that he intentionally struck the squad car with his

truck. A person intends the natural consequences of his actions. Nelson, 880 N.W.2d at

860. Absent any claim of mistake or reduced mental capacity, this record is sufficient to

show that appellant intended to assault the officer. Appellant’s plea was accurate and valid.

Therefore, withdrawal of the plea is not necessary to correct a manifest injustice. The

district court was not required to grant appellant’s motion to withdraw on this basis.

II.    Withdrawal under Minn. R. Crim. P. 15.05, subd. 2

       Appellant next argues that the district court erred by not evaluating his motion for

plea withdrawal under the fair-and-just standard. We review a district court’s decision to

deny a plea-withdrawal motion for abuse of discretion, “reversing only in the ‘rare case.’”

Raleigh, 778 N.W.2d at 97 (quoting Kim v. State, 434 N.W.2d 263, 266 (Minn. 1989)).

       District courts have discretion to allow a defendant to withdraw a guilty plea “if it

is fair and just to do so.” Minn. R. Crim. P. 15.05, subd. 2. When considering whether

withdrawal is “fair and just,” a district court must “give due consideration to two factors:

(1) the reasons a defendant advances to support withdrawal and (2) prejudice granting the

motion would cause the state given reliance on the plea.” Raleigh, 778 N.W.2d at 97

(quotation omitted); see also Minn. R. Crim. P. 15.05, subd. 2. A defendant bears the

burden of providing reasons to support withdrawal, and the state bears the burden of

showing prejudice caused by the withdrawal. Raleigh, 778 N.W.2d at 97. However, even

if the state fails to show prejudice, a district court may still deny a defendant’s motion if

the defendant fails to advance reasons why withdrawal is fair and just. Id. at 98.


                                              6
       Appellant’s only argument to the district court supporting plea withdrawal was that

his guilty plea was invalid. As discussed above, the district court correctly found that

appellant’s plea was valid.      Having rejected appellant’s only argument in favor of

withdrawal, the district court acted within its discretion in denying the plea withdrawal

under the fair-and-just standard without any separate express analysis. Appellant advances

no authority for the notion that the fair-and-just standard requires that a district court allow

an otherwise valid plea to be withdrawn without any further showing of unfairness or

injustice.

       The plea colloquy in this case was imperfect, but adequate.             Appellant was

competent, represented by counsel, and willingly and freely pleaded guilty. He admitted

intentionally directing his truck toward another occupied vehicle and ramming that vehicle.

He has not demonstrated error by the district court in denying his motion to withdraw his

guilty plea.

       Affirmed.




                                               7